Citation Nr: 1038279	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) initially 
arose from a May 2007 rating decision by the Augusta, Maine, 
Regional Office of the Department of Veterans Affairs (VA) that 
granted service connection for PTSD and assigned a 30 percent 
rating.  The case was subsequently transferred to the Detroit, 
Michigan, Regional Office (RO).

In a July 2009 decision, the Board denied the claim for an 
initial rating in excess of 30 percent for PTSD.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2010, the Court granted 
the parties' Joint Motion for Remand, vacated the Board's July 
2009 decision, and returned the case to the Board.  In August 
2010, the Veteran's attorney submitted additional evidence in 
support of the Veteran's claim with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304 (2009).  In fact, the 
attorney requested in his cover letter to the Board that the 
Board "proceed with adjudication without resort to remand for 
any reason."  

The issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Department of Veterans Affairs Regional Office.




FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD is 
manifested by anxiety, irritability, hypervigilance, depression, 
and periodic nightmares, productive of functional impairment 
comparable to no worse than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
PTSD have not been met during the appeal period.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a February 2007 letter, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to reopen a previously denied 
claim and to substantiate a claim for service connection, as well 
as what information and evidence must be submitted by the 
Veteran, what information and evidence will be obtained by VA, 
and the need to advise VA of, or submit any further medical 
evidence relevant to, the claims.  He was also advised of how 
disability ratings and effective dates are assigned.  

The Board notes that the Veteran's appeal of the initial rating 
assigned for his PTSD disability is a downstream issue, and 
additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) 
(2009); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the 
Veteran's appeal as to the initial rating assignment triggers 
VA's obligation to advise the Veteran of what is necessary to 
obtain the maximum benefit allowed by the evidence and the law. 
38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The November 2007 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," set 
forth the relevant diagnostic codes (DC) for rating the 
disability at issue.  The Veteran was thus informed of what was 
needed not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above that assigned.  The 
Board also observes the Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice 
requirements in an increased rating case.  However, this case was 
recently overturned in part by the Federal Circuit.  See Vazquez-
Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  
Hence, it need not be further discussed in this decision.  
Accordingly, the Board finds that the duty to notify provisions 
have been satisfactorily met, and neither the Veteran nor his 
attorney has pointed out any deficiency.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
the relevant VA examination reports, and the Veteran's statements 
and personal hearing testimony.  The Veteran's attorney submitted 
a packet of recent medical records with a waiver of RO review in 
August 2010 and he specifically requested that the Board address 
the merits of the claim without remanding for any additional 
development, including obtaining any outstanding medical records 
or another VA examination.  Moreover, the VA examination reports 
in the file are adequate, as they were predicated on a review of 
the claims file, the pertinent evidence of record, and the 
Veteran's statements.  See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Consequently, the Board's duty to assist has also been met in 
this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule) 
and are intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Where, as here, 
the appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

For the rating period at issue in this decision - from December 
20, 2006 to the present - the Veteran's PTSD has been rated 
30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Diagnostic Code 9411 provides that a 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  
A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  ).  A GAF score of 61 to 70 indicates 
the examiner's assessment of mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well and having some 
meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130.  
Rather, GAF scores are but one factor to be considered in 
conjunction with all the other evidence of record.  

Words such as "mild", "slight", "moderate" and "serious" are not 
defined in VA's Schedule for Rating Disabilities [or in the DSM-
IV].  Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2009).  It should also be 
noted that use of such terminology by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  See 38 C.F.R. §§ 4.2, 4.6 (2009).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the evidence 
preponderates against the assignment of a rating in excess of 30 
percent for the Veteran's PTSD from December 20, 2006 to the 
present time because the Veteran has not manifested psychiatric 
symptoms that more nearly approximate the criteria for a higher 
50 percent rating, as will be discussed below.  Hence, a higher 
initial rating is not warranted at any time during the relevant 
time frame.  

The clinical records denote symptoms consistent with moderate 
PTSD including recurrent recollections of combat experiences, 
periodic nightmares, avoidance of thoughts and feelings, a sense 
of detachment, heightened hypervigilance, irritability and 
outbursts, increased arousal, and difficulty sleeping.  The 
Veteran has also complained of persistent anxiety and depression, 
and panic attacks on a weekly basis.  

The competent evidence, however, fails to reveal communication 
difficulties compatible with the next higher 50 or 70 percent 
ratings.  In fact, upon VA examination in March 2007, the 
Veteran's speech was normal and his thought process was logical, 
coherent and organized.  The Veteran has effectively participated 
in group therapy for an extended period of time as detailed in 
the recent VA treatment records submitted by the Veteran's 
attorney in August 2010.  For example, in April 2010, it was 
noted that he was socially appropriate, participated in the 
session and listened attentively.  

The competent evidence also fails to reveal a neglect of personal 
appearance and hygiene as required for the 70 percent rating that 
the Veteran's attorney asserted he should be assigned throughout 
the rating period.  He has consistently been described as well-
groomed and appropriately dressed, and his physical appearance 
reflected good personal care and hygiene.  See for example, the 
March 2007 and May 2008 VA examination reports.  With regard to 
the recent reports submitted, there are no references to the 
Veteran neglecting his personal appearance or hygiene.  In a May 
2010 VA treatment note, his self-care was reported to be intact.  
In a July 2010 VA treatment note, it was reported that the 
Veteran was neatly groomed, had appropriate attire and appeared 
his stated age.  

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  An October 2006 VA 
Behavioral Assessment, the Veteran's social worker noted that the 
Veteran did not exhibit any cognitive deficits and his 
intellectual ability was within normal limits.  Upon VA 
examinations in March 2007 and May 2008, it was noted that he 
demonstrated excellent reality accuracy and orientation, 
immediate recall, attention and concentration, calculation 
ability, abstract thinking, capacity to perceive similarities and 
differences, social judgment, and a general fund of information.  
He was also found to be competent for VA purposes.  In a July 
2010 VA treatment note, it was reported that the Veteran's 
intelligence was above average and his thought process was 
logical and goal-directed.  

The Veteran's attorney has asserted that the Veteran's daily 
weight-lifting regimen has risen to the level of an obsessive 
ritual to warrant a 70 percent rating.  The Board disagrees.  The 
criteria denotes obsessional rituals which interfere with 
routine activities.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411, emphasis added.  There are, however, no medical reports 
showing that the Veteran's weight-lifting interferes with his 
ability to complete routine activities.  The October 2006 
assessment report referred to by the Veteran's attorney does not 
indicate that the Veteran's weight-lifting routine has interfered 
with his ability to complete routine activities in any way.  In 
fact, he lifted weights only four times a week for one hour.  He 
was able to go for a walk during the day.  Upon VA examinations 
in March 2007 and May 2008, it was noted that after weight-
lifting the Veteran was able to run errands, do his painting, 
clean the house, shovel snow, etc.  In other words, the Veteran 
is able to continue to perform his activities of daily living and 
routine activities, of which weight-lifting is one.  The recent 
treatment records submitted by the Veteran's attorney also 
demonstrate an ability to attend routine appointments with his 
group, as well as his own individual sessions.  

The Veteran's attorney has also asserted that the Veteran has 
persistent suicidal ideation to warrant a 70 percent rating.  
However, again, the medical records contradict this assertion.  
In this regard, the Board notes that in a February 2008 letter, 
Tom Collins, LMSW, LLP, CAAC, under the directorship of A. J. 
Holzang, M.D., noted that the appellant's suicide ideation had 
been quite acute, but also noted that it had improved.  Also, a 
VA treatment note dated in March 2008 noted the Veteran had 
admitted to past intense suicidal ideation.  However, the 
clinical record does not contain any indication of intent or plan 
at that time.  Upon VA examinations in March 2007 and May 2008, 
the Veteran denied suicidal or homicidal ideation.  There was 
also no evidence of florid psychosis or active hallucinations.  
Although the Veteran testified at the November 2008 Board hearing 
that he had thought about suicide last fall, the clinical record 
again does not contain any indication of intent or plan at that 
time.  In a May 2010 VA outpatient record, the Veteran denied 
suicidal or homicidal ideation, intent or plan.  He also denied 
thoughts of self-directed violence or violence towards others.  
He showed no signs of experiencing hallucinations and did not 
verbalize any delusional thoughts.  There was also no evidence 
for any paranoid, preoccupied or obsessive thinking.  In 
June 2010, he was reported to be a low risk for suicide.  The 
July 2010 VA psychotherapy note referred to by the Veteran's 
attorney indicated that the Veteran indicated that he wanted to 
"just die" if he had to continue feeling the way that he did.  
However, the medical reports submitted demonstrate that he has 
consistently denied any suicidal plan or intent to act on his 
thoughts and he did not have a history of suicide attempts.  
Moreover, he indicated that he would not commit suicide because 
he would not do that to his wife.  

Regarding social and occupational functioning, the Veteran has 
been married to his spouse for more than 10 years, and he 
supported her while she was attending graduate school.  He has 
noted that many of his friends had recently passed away and so 
his social ties are not as strong.  However, he continues to 
attend his group therapy sessions and participates actively.  The 
VA reports also indicate that the Veteran has been able to 
successfully produce and sell his paintings.  As such, the Board 
finds that the overall weight of the evidence fails to reveal 
social and occupational impairment of such severity as to allow 
for a finding that his disability picture is more analogous to 
the next-higher 50 percent rating under Diagnostic Code 9411.  

In determining that the veteran's PTSD is appropriately reflected 
by the current 30 percent evaluation during the appeal period at 
issue, the Board has considered the GAF scores reported in the 
medical records are predominantly between 53 and 59, which is 
compatible with findings of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  In a 
July 9, 2010, VA treatment note, the Veteran's GAF was reported 
to be 42; however, the objective symptoms listed in the remainder 
of the report were compatible with his previous reports and did 
not reflect a worsening of his symptoms.  For example, he was 
neatly groomed, polite and cooperative; his speech was within 
normal limits and he was fully oriented.  This thought process 
was logical and goal-directed, there were no delusions or 
hallucinations expressed or identified and his intelligence was 
found to be above-average.  Hence, the Board does not find that 
an isolated decrease in the Veteran's GAF score warrants the 
assignment of an increased disability rating during any period as 
the GAF score must be considered in conjunction with the actual 
symptoms.  

Finally, while the recent treatment records denote increased 
anxiety - such anxiety centers around the Veteran's current 
disability claim and his financial concerns with regard to 
supporting his spouse who is in graduate school.  Moreover, 
during this period of time, he continued to be described as alert 
and oriented in all spheres, and he maintained his personal 
appearance and hygiene.  His speech was normal, his thought 
content was logical and goal-directed, his insight and judgment 
were intact, and he was not persistently homicidal or suicidal.  
Thus, while there is some evidence showing occupational and 
social impairment, on balance, the preponderance of the evidence 
is against the claim for a higher rating to 50 percent for this 
time period.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experienced certain symptoms or had difficulty 
with social or occupational functioning.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board acknowledges the 
Veteran's complaints and findings of record indicating his PTSD 
symptoms of depression, intrusive memories, sadness, impaired 
sleep (without medication), and irritability.  The Board finds 
that the Veteran is competent to make the above complaints, and 
is credible in this regard.  However, those symptoms have been 
appropriately reflected in the 30 percent evaluation currently in 
effect throughout the rating period on appeal.  

In short, the symptoms experienced by the Veteran during the 
appeal period have remained consistent for rating purposes and 
are more akin to the criteria for the 30 percent rating -- 
depressed mood, hypervigilance, anxiety, suspiciousness, and 
chronic sleep impairment; and did not reflect a majority of the 
symptoms associated with a 50 percent rating - panic attacks more 
than once a week, impaired judgment, difficulty understanding 
complex commands, impaired abstract thinking, and circumstantial, 
circumlocutory, or stereotyped speech.  Thus, his symptomatology 
more nearly approximates the criteria for a 30 percent 
evaluation.  Accordingly, under the criteria of Diagnostic Code 
9411, a rating higher than 30 percent is not warranted for the 
appeal period.  38 C.F.R. § 4.130.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD, at any time during the rating period on appeal, is denied.  


REMAND

In his August 2010 statement to the Board, the Veteran's attorney 
asserted that the Veteran may be too disabled to work due to 
service-connected disability.  The Court recently held that a 
request for a total disability rating based on individual 
unemployability due to service-connected disability is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability is based has already been found to be service 
connected, as part of a claim for increased compensation.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant 
or the record reasonably raises the question of whether the 
Veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that claim 
for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id. at 455.  As the RO has not yet considered whether 
the Veteran is entitled to a total disability rating based on 
individual unemployability due to service-connected disability, 
the issue must be remanded, rather than referred, to the RO for 
consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with a 
letter satisfying VA's duties under VCAA to 
notify and assist the Veteran in substantiating 
the claim of entitlement to a total disability 
rating based on individual unemployability due 
to service-connected disability, to include 
consistent with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After affording an appropriate period to 
respond to the VCAA notice, the RO must provide 
the Veteran with an examination to determine the 
effects of his service-connected disabilities on 
his ability to maintain employment consistent 
with his education and occupational experience.  
The claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies or 
tests are to be accomplished.  The examiner must 
elicit from the Veteran and record for clinical 
purposes a full work and educational history.  
Based on a review of the case, the examiner must 
provide an opinion as to whether the Veteran's 
service-connected disabilities alone preclude 
him from securing and following substantially 
gainful employment consistent with his education 
and occupational experience.  All opinions 
provided must include an explanation of the 
bases for the opinion.  If any of the above 
requested opinions cannot be made without resort 
to speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  

3.  The RO must notify the Veteran that it is 
his responsibility to report for the scheduled 
VA examination, and to cooperate in the 
development of the claim.  The consequences for 
failure to report for a VA examination without 
good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
scheduled examination, documentation must be 
obtained which shows that notice scheduling the 
examination was sent to the last known address.  
It must also be indicated whether any notice 
that was sent was returned as undeliverable.  
Copies of all documentation notifying the 
Veteran of any scheduled VA examination must be 
placed in the Veteran's claims file.  

4.  The RO must then adjudicate the issue of 
whether a total disability rating based on 
individual unemployability due to service-
connected disability is warranted.  If the 
claim is denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


